            Case 1:19-cv-05641-VSB Document 44 Filed 03/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RECOVERY EFFORT INC.,

                           Plaintiff,

               -against-                                      19 Civ. 5641 (VSB)

ZEICHNER ELLMAN & KRAUSE LLP,
WACHTEL MISSRY LLP, YOAV M. GRIVER,
and WILLIAM B. WACHTEL,

                           Defendants.



     DECLARATION OF EDWARD M. SPIRO IN SUPPORT OF DEFENDANTS
   WACHTEL MISSRY LLP AND WILLIAM B. WACHTEL’S MOTION TO DISMISS

       I, Edward M. Spiro, declare as follows:

       1.       I am a member of the Bar of this Court and a principal of Morvillo Abramowitz

Grand Iason & Anello P.C., counsel for defendants Wachtel Missry LLP and William B. Wachtel

(“the Wachtel Defendants”) in this action. I submit this declaration in support of the Wachtel

Defendants’ Motion to Dismiss. I have personal knowledge of all facts stated in this declaration,

and if called to testify, I could and would testify competently thereto.

       2.       Attached hereto as Exhibit A is a true and correct copy of the summons and verified

complaint filed on July 9, 2009 in Orly Genger v. Dalia Genger, Sagi Genger, D & K GP LLC, &

TPR Investment Associates, Inc., Index No. 109749/2009 (Sup. Ct. N.Y. Co.).

       3.       Attached hereto as Exhibit B is a true and correct copy of the summons and verified

complaint (without exhibits) filed on July 26, 2010 in Arie Genger & Orly Genger v. Sagi Genger

& TPR Investment Associates, Inc., Index No. 651089/2010 (Sup. Ct. N.Y. Co., Dkt. No.1).
            Case 1:19-cv-05641-VSB Document 44 Filed 03/30/20 Page 2 of 2



       4.       Attached hereto as Exhibit C is a true and correct copy of the Affidavit of Dalia

Genger, Trustee, sworn to and filed on June 26, 2013 in Arie Genger & Orly Genger v. Sagi

Genger, et al., Index No. 651089/2010 (Sup. Ct. N.Y. Co., Dkt. No. 483).

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 30th day of March, 2020.


                                                          /s/ Edward M. Spiro
                                                              Edward M. Spiro




                                                 2
